Motion referred to the court that rendered the decision. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur. Motion by appellants for reargument granted. On reargument, the decision of this court handed down Jrme 10, 1960 (ante, p. 701), is amended to read as follows: In an action to declare the rights of the several parties with respect to certain real property, defendants Aguilar Corporation and 329 Company appeal, as limited on argument, from so much of an order of the Supreme Court, Queens County, entered April 12, 1960, as: (a) denies their motion for summary judgment; and (b) grants plaintiff’s cross motion to stay defendant 329 Company from prosecuting a summary dispossess proceeding against plaintiff. Order insofar as appealed from modified: (a) by adding thereto a provision to the effect that the stay of the summary proceeding in the Municipal Court of the City of New York, Borough of Queens, Third District, is conditioned upon the plaintiff paying to defendant 329 Company or depositing with the clerk of the said Municipal Court, ■ pending the determination of this action and subject to the future order of the court, the monthly rental of $1,050 due under the lease, beginning with the month of June, 1960; and (b) by adding a provision that such payments or deposits shall be deemed to be without prejudice to the rights of any of the parties. As so modified, the order insofar as appealed from is affirmed, without costs. There are issues in this case which should be decided after a plenary trial. In the meantime plaintiff should be required to pay or to deposit the monthly rental due under the lease for its continued use and occupancy of the premises. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.